EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made, entered into and effective
this 7th day of April, 2014 (the “Effective Date”) by and between Kogeto, Inc.,
a Nevada corporation and its successors and assigns (the “Company”), and John
Clark (“Executive”).

 

WITNESSETH:

 

The Company desires to employ Executive, and Executive desires to enter into
this Agreement and to accept such employment, subject to the terms and
provisions of this Agreement. Accordingly, the Company and Executive hereby
agree as follows:

 

1)            Employment. The Company offers and Executive accepts employment
with the Company upon the terms and conditions hereinafter set forth, which
terms and conditions shall supersede any other oral or written employment
agreement(s) and addendums thereto entered into by and between the Company,
Executive and any other party prior to the date of this Agreement and any and
all rights and obligations of the Company, Executive and any such other party
under such employment agreements and addendums, if any, shall be extinguished as
of the Effective Date.

 

2)            Date And Term. The term of Executive’s employment hereunder with
the Company (the “Term”) shall commence as of the Effective Date and continue
through April 7, 2016, unless terminated earlier as provided in Section 5 below.
This Agreement shall renew automatically for successive one-year periods unless
either party provides at least thirty (30) days written notice of termination at
the expiration of the term, unless terminated earlier pursuant to Section 5.

 

3)            Position And Duties. After an initial trial period to be completed
on May 1, 2014, Executive shall serve as Chief Financial Officer of the Company,
and shall have such duties and responsibilities as are customarily assigned to
individuals serving in such position and such other duties consistent with
Executive’s title and position as the Board of Directors of the Company (the
“Board”) specifies from time to time.  Executive shall devote all of his skill,
knowledge, commercial efforts and business time to the conscientious and good
faith performance of his duties and responsibilities for the Company to the best
of his ability. Executive’s services shall be performed at such Company
locations as may be agreed upon by Executive and the Company. During Executive’s
employment with the Company, Executive shall be governed by and be subject to,
and Executive hereby agrees to comply with, all Company policies applicable to
employees generally or to employees at Executive’s grade level, including
without limitation, any Code of Business Ethics and Conduct adopted by the
Company, in each case, as any such policies may be amended from time to time in
the Company’s sole discretion (collectively, the “Policies”).

 



 

 

 

4)            Compensation And Expense Reimbursement.

 

a)            Base Salary and Annual Bonus. For all services rendered by
Executive under this Agreement, the Company shall pay Executive an annual base
salary of $125,000 (“Base Salary”). Executive’s Base Salary shall be payable in
equal monthly installments in accordance with the normal payroll practices of
the Company. During the Term, Executive will also be entitled to an annual bonus
(“Annual Bonus”) which shall be determined by the Compensation Committee of the
Board (the “Compensation Committee”), which Annual Bonus for any fiscal year
shall be paid to Executive on April 15 of the year following the close of such
fiscal year. At Company’s option and as determined by the Compensation
Committee, the Annual Bonus shall be paid up to 25% in cash and up to 75% in
such number of unregistered shares of the common stock, par value $0.001 per
share, of the Company (“Kogeto Stock”) obtained by dividing such 75% portion of
the Annual Bonus amount by the average of the daily closing price per share (the
“Award Price Per Share”) of the Kogeto Stock (adjusted appropriately for any
stock split, stock dividend, recapitalization, reclassification or similar
transaction that is effected or for which a record date occurs), as reported on
the OTCQB, OTCQX, NASDAQ, NYSE/Euronext or such other over the counter market or
national stock exchange on which the Kogeto Stock is then primarily listed or
quoted, for each of the ten (10) consecutive trading days for which a price is
quoted ending on (and including) the trading day that occurs two (2) trading
days prior to (and not including) the Annual Bonus payment date. At the sole
discretion of the Compensation Committee, the Company may grant Executive
Options (as defined below) expiring in six (6) years at an exercise price per
share equal to the Award Price Per Share.

 

b)             Benefits. The Company shall provide to Executive, and Executive
shall have the right to participate in, all Executive benefit plans and
arrangements as are from time to time made available to senior executives of the
Company generally (including, without limitation, such medical, disability,
Director and Officer liability, and life insurance coverage as may from time to
time be made so available, the Company’s 401(k) Plan, and the Company’s Stock
Incentive Plan), subject to the terms and conditions of such plans and
arrangements.

 

c)            Stock Options. In consideration of the pivotal work he will be
executing for the Company, Executive will be granted options to purchase 670,187
shares of Common Stock (the “Options”) expiring six (6) years from the date of
grant at an exercise price per share equal to $.50 per share under the Company’s
Stock Incentive Plan. The Options will vest over three (3) years, with 2/12th of
the shares vesting six (6) months from the date of issuance and 1/12th of the
shares vesting every quarter (three-months) thereafter until the end of the
three (3) year vesting period. It is intended that the Options shall qualify as
Incentive Stock Options for Federal Income Tax purposes and shall be issued at
such time the time the Company has a Stock Incentive Plan.

 

d)            Vacations. Executive shall annually be entitled to two (2) weeks
paid vacation time (or such increased amount of time as may be determined from
time to time by the Compensation Committee), with Executive’s vacations being
taken in accordance with the Company’s vacation policy.

 

e)            Expenses. Executive shall be entitled to reimbursement for all
reasonable and necessary expenditures incurred in the performance of his duties
hereunder, provided that such expenditures are incurred and accounted for in
accordance with the policies and procedures of the Company as may be in effect
from time to time for senior executives generally.

 



 

 

 

f)            Paid Time Off.  During the Employment Period, Executive shall be
entitled to paid time off on an annualized basis in accordance with the
Company’s paid time off policy.  Executive shall also be entitled to
Company-designated holidays.

 

5)            Termination of Employment.

 

(a)            Termination Due to Death or Disability.  Executive’s employment
shall automatically terminate upon Executive’s death and may be terminated by
the Company due to Executive’s Disability (as defined below in this
subsection (a)).  In the event that Executive’s employment is terminated due to
his Disability or death, no termination benefits shall be payable to or in
respect of Executive except as provided in Section 5(f)(ii). As used herein,
“Disability” shall mean the inability of Executive to perform his duties with
the Company on a full-time basis for 180 days in any one-year period as a result
of incapacity due to mental or physical condition as shall be determined in good
faith by the Board after consultation with a physician reasonably acceptable to
the Board and the Executive.

 

(b)            Termination by the Company for Cause.  Executive’s employment may
be terminated by the Company for Cause (as defined below in this
subsection (b)).  In the event of a termination of Executive’s employment by the
Company for Cause, Executive shall be paid the termination benefits, as provided
in clauses (x) and (z) of Section 5(f)(i).  For purposes of this Agreement,
“Cause” means (i) a material breach by Executive of any provision of this
Agreement; (ii) a material violation by Executive of any Policy, resulting in
material injury to the Company; (iii) Executive’s willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the business, reputation or prospects of the Company or any of its
Affiliates; (iv) Executive’s material fraud or misappropriation of funds; or (v)
the commission by Executive of a felony involving moral turpitude; provided that
no termination under clauses (i) or (ii) shall be effective unless Company shall
have given Executive notice of the event or events constituting Cause and
Executive shall have failed to cure such event or events within thirty (30)
business days after receipt of such notice. The Board shall give the Executive a
reasonable opportunity to present it with any information he deems may be
material in making a determination of termination by the Company for Cause.

 

(c)            Termination Without Cause.  Executive’s employment may be
terminated by the Company Without Cause (as defined below in this
subsection (c)) at any time.  In the event of a termination of Executive’s
employment by the Company Without Cause, the Executive shall be paid the
termination benefits as provided in Section 5(f)(i).  For purposes of this
Agreement, a termination “Without Cause” shall mean a termination of Executive’s
employment by the Company other than due to Executive’s death or Disability as
described in Section 5(a) and other than for Cause as described in Section 5(b).

 

(d)            Termination by Executive.  Executive may resign from his
employment for any reason, including for Good Reason (as defined below in this
subsection (d)).  In the event of a termination of Executive’s employment by
Executive’s resignation other than for Good Reason, no termination benefits
shall be payable to or in respect of Executive and in the event of a termination
of Executive’s employment by Executive for Good Reason, no termination benefits
shall be payable to or in respect of Executive except as provided in Section
5(f)(i).  For purposes of this Agreement, a termination of employment by
Executive for “Good Reason” shall mean a resignation by Executive from his
employment with the Company within one hundred eighty (180) days following the
initial occurrence, without Executive’s consent, of any one or more of the
following events: (i) a material diminution in the Executive’s authority, duties
or responsibilities; or (ii) any other material breach by the Company of any
material provision of this Agreement; provided that the Executive shall have
given the Company notice of the occurrence of the event or events constituting
Good Reason within ninety (90) days following the initial occurrence of such
event or such events and the Company shall have failed to cure such event or
events (to the extent capable of being cured) within thirty (30) business days
after receipt of such notice.

 



 

 

 

(e)            Notice of Termination; Date of Termination.

 

(i)            Notice of Termination.  Any termination of Executive’s employment
by the Company or by Executive (other than as a result of Executive’s death)
shall be communicated by a written Notice of Termination addressed to the other
party to this Agreement.  A “Notice of Termination” shall mean a notice stating
that Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific provision of this Section 5 under which such termination is being
effected and, if applicable, setting forth in reasonable detail the
circumstances claimed to provide the basis for such termination.  Any Notice of
Termination given by an Executive must specify an effective date of termination
which is at least thirty (30) days after the giving of the Notice of
Termination.

 

(ii)            Date of Termination.  The term “Date of Termination” shall mean
(i) if Executive’s employment is terminated by his death, the date of his death;
and (ii) if Executive’s employment is terminated for any other reason, the
effective date of termination specified in such Notice of Termination.  The
Employment Period shall expire on the Date of Termination.

 

(f)             Payments Upon Certain Terminations.

 

(i)            In the event of a termination of Executive’s employment by the
Company Without Cause or by Executive’s resignation from employment for Good
Reason during the Employment Period, the Company shall pay to Executive (or,
following his death, to Executive’s estate), within thirty (30) days of the Date
of Termination, (x) his Base Salary through the Date of Termination, to the
extent not previously paid; (y) the pro-rata amount of the Annual Bonus (based
on the amount paid for the previous year) which is accrued through the date of
termination; and (z) reimbursement for any unreimbursed business expenses
incurred by Executive prior to the Date of Termination that are subject to
reimbursement pursuant to the terms hereof, and payment for paid time off
accrued as of the Date of Termination but unused (such amounts under clauses 
(x), (y) and (z), collectively the “Accrued Obligations”).  In addition, in the
event of any such termination of Executive’s employment, if Executive executes
and delivers to the Company a Release and Discharge of All Claims substantially
in the form attached hereto (“Release”) within 30 days after the Date of
Termination (after giving effect to any time given to Executive to withdraw such
Release under applicable State or Federal laws), Executive shall be entitled to
the following payments and benefits (provided, however, in the event of
Executive’s death following the Date of Termination but prior to delivery of the
executed Release, the following payments shall be paid to Executive’s estate,
notwithstanding that the Release has not been executed):

 



 

 

 

(A)            the Executive’s Base Salary (at the Base Salary being paid on the
Date of Termination), for the longer of: (x) the remaining Employment Period
(assuming Executive’s employment had not terminated) or (y) six (6) months (the
“Severance Period”), payable in installments in accordance with the Company’s
regular payroll policies for six months after the Date of Termination, with the
first installment being paid on the Company’s regular pay date following the day
which is 30 days after the Date of Termination (the “Payment Commencement Date”)
(with the first installment being the sum of the Base Salary installments from
the Date of Termination through the Payment Commencement Date and with
subsequent installments being based on the Base Salary), and with the balance,
if any, being paid pursuant to a lump sum payment on the one year anniversary
date of the Date of Termination; and

 

(B)            the Executive’s Annual Bonus (at the amount of the Annual Bonus
paid to the Executive for the year prior to the Date of Termination) which would
have been paid to the Executive had Executive’s employment continued for the
Severance Period, duly apportioned for any partial year, such amount to be
payable to Executive on the one year anniversary date of the Date of
Termination; and

 

(C)            the Executive shall automatically vest in all employee welfare
and benefit plans in which the Executive was participating as of the Date of
Termination and such benefits shall be paid to Executive in accordance with the
terms of such plans, including, without limitation, Options issued to Executive
which shall immediately vest and shall be issued to Executive as if Executive
completed his employment on the third anniversary of this Agreement; and

 

(D)            Notwithstanding anything to the contrary contained herein, to the
extent the aggregate amount to be paid to the Executive pursuant to
Subsections (A) and (B) of this Section 5(f)(i) during the six (6) months
following the Date of Termination exceeds two (2) times the maximum amount that
may be taken into account under a qualified retirement plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (“Code”),
for the calendar year of such Date of Termination (the “401(a)(17) Limit”), then
payment of such amount that is in excess of two (2) times the 401(a)(17) Limit
shall not be paid during the sixth (6) months following the Date of Termination
but instead shall be paid in a lump sum payment on the next day after the date
which is six (6) months following the Date of Termination.

 

Executive shall not have a duty to mitigate the costs to the Company under this
Section 5(f)(i), nor shall any payments from the Company to Executive hereunder
be reduced, offset or canceled by any compensation or fees earned by (whether or
not paid currently) or offered to Executive during the remainder of the fiscal
year of the Company that includes the Date of Termination by a subsequent
employer or other Person (as defined below in Section 13(k) below) for which
Executive performs services, including, but not limited to, consulting
services.  The foregoing shall not relieve Executive of the non-competition
prohibitions provided in Section 7 below. 

 



 

 

 

(ii)            If Executive’s employment shall terminate upon his death or due
to Executive’s Disability, in any such case during the Employment Period, the
Company shall pay to Executive (or, in the event of Executive’s death, to his
estate) the Accrued Obligations within thirty (30) days following the Date of
Termination.  If the Company shall terminate Executive’s employment for Cause,
the Company shall pay Executive the termination benefits, as provided in
clauses (x) and (z) of Section 5(f)(i).

 

(iii)            Except as specifically set forth in this Section 5(f), no
termination benefits shall be payable to or in respect of Executive’s employment
with the Company or its Affiliates.

 

(iv)            The Company shall have the right to apply and set off against
the Accrued Obligations or any other amounts owing to Executive hereunder, any
amounts owing by the Executive to the Company, whether pursuant to this
Agreement or otherwise. Notwithstanding the foregoing, such set off shall not
accelerate the time or schedule of a payment of Deferred Compensation except as
permitted under Treasury Regulation Section 1.409A-3(j)(4)(xiii).

 

g)            Resignation upon Termination.  Effective as of any Date of
Termination under this Section 5 or otherwise as of the date of Executive’s
termination of employment with the Company, Executive shall resign, in writing,
from all Board memberships and other positions then held by him, or to which he
has been appointed, designated or nominated, with the Company and its
Affiliates. 

 

6)            Work Product And Confidentiality

 

a)            Ownership of Work Product.

 

(i)            Executive has attached hereto as Exhibit A a list describing all
inventions, original works of authorship, developments, improvements, and trade
secrets which were made by him prior to his employment with the Company
(collectively referred to as “Prior Inventions”), which belong to Executive,
which relate to the Company’s business, products or research and development,
and which have not been previously assigned to the Company by Executive or are
not assigned to the Company hereunder; or, if no such list is attached,
Executive represents that there are no such Prior Inventions. If in the course
of Executive’s employment with the Company, he incorporates into Work Product
(as defined below) a Prior Invention owned by him or in which he has an
interest, the Company is hereby granted and shall have an exclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use and sell such Prior Invention as part of or in connection with such
Work Product.

 

(ii)             Executive agrees that he will promptly make full written
disclosure to the Company of any and all Work Product made by Executive, either
solely or jointly. The Company shall own all Work Product. To the extent
permitted by law, all Work Product shall be considered work made for hire by
Executive and owned by the Company.

 

(iii)            If any of the Work Product may not, by operation of law, be
considered work made for hire by Executive for the Company or if ownership of
all right, title and interest of the intellectual property rights therein shall
not otherwise vest exclusively in the Company, except as prohibited by law,
Executive hereby assigns, and upon creation thereof automatically assigns, to
the Company, its designees, successors and assigns, all of Executive’s right,
title and interest in and to Work Product.

 



 

 

 

(iv)            The Company, its designees, successors and assigns, shall have
the right to obtain and hold in its or their own name copyrights, patents,
registrations, and any other protection available for the Work Product,
Executive agrees to assist the Company, or its designees, successors and
assigns, at the Company’s expense, in every proper way to secure the Company’s
rights in the Work Product and any copyrights, patents, mask work rights or
other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors assigns and designees, the sole and exclusive
rights, title and interest in and to such Work Product, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. Executive further agrees that his obligation to execute or cause to be
executed, when it is in his power to do so, any such instrument or papers shall
continue after the termination of his employment. If the Company is unable
because of Executive’s mental or physical incapacity or for any other reason to
secure his signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Work Product or
original works of authorship assigned to the Company as above, then. Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agent and attorney in fact coupled with an interest,
to act for and in his behalf and stead to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of letters patent or copyright registrations thereon with the same
legal force and effect as if executed by him.

 

(v)            For purposes hereof, “Work Product” shall mean inventions,
original works of authorship, developments, concepts, improvements or Trade
Secrets (as herein defined), whether or not patentable or registerable under
copyright, patent or similar laws, which Executive may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time he is in the employ of the
Company and that are within the scope and duration of his employment. Executive
hereby irrevocably relinquishes for the benefit of the Company and its assigns
any moral rights in all Work Product recognized by applicable law. Executive
shall not incorporate any invention, original work of authorship, development,
concept, improvement, or trade secret owned, in whole or in part, by any third
party, into any Work Product without Company’s prior written permission.

 

b)             Confidentiality.

 

(i)            Executive shall maintain in strict confidence, shall not use or
disclose (except as required to perform Executive’s duties under this
Agreement), and shall assist and comply with all Company efforts, procedures,
and programs to maintain the secrecy of all Trade Secrets and Confidential
Information of the Company, its affiliates and customers.

 



 

 

 

(ii)            For purposes of this Agreement, the term “Trade Secrets” means
any scientific or technical information, design, process, procedure, formula,
other information described below in this Section, or improvement that derives
independent economic value from not being generally known, and not being readily
ascertainable through proper means, to the Company’s competitors or any other
person or entity that can obtain economic value from its use. To the fullest
extent consistent with the foregoing, and otherwise lawful, Trade Secrets shall
include, without limitation, information and documentation pertaining to the
design, specifications, capacity, testing, installation, implementation and
customizing techniques and procedures concerning the Company’s present and
future products and services. This includes, but is not limited to:

 

(A)            software (including source and object code), algorithms,
inventions, designs, concepts, discoveries, improvements, computer processing
systems, techniques, methodologies, formulas, processes, compilations of
information, data, models, photographs, know-how, machines, plans, techniques,
user documentation, functional overviews, screen layouts, report layouts,
processing flow charts and other work products, drawings, proposals, job notes,
reports, records, and specifications, whether the foregoing have been developed
by or for the Company or otherwise obtained by the Company;

 

(B)            customer or prospective customer or referral lists and contact
information, agreements, prospects, strategies, purchase needs, preferences and
habits, plans, records, files, or other similar information;

 

(C)            project agreements, product agreements, service agreements, sates
contracts, licenses, negotiations, strategies, plans, records, forms or files;

 

(D)            Company policy and operating manuals or procedures, work-flow
systems, product-design processes and systems and strategies for providing
services;

 

(E)            Company performance or financial statements or other such
information;

 

(F)            product, application and service price lists, forms, contracts,
marketing or other research and development data and the results thereof or
related information; and

 

(G)            product, application and service testing or evaluation results or
similar information.

 

(iii)            For purposes of this Agreement, the term “Confidential
Information” means any data or information and documentation, in addition to
that which is a Trade Secret, that is valuable to Company and not generally
known to the public, including but not limited to:

 

(A)            financial information, including but not limited to earnings,
assets, debts, prices, fee structures, volumes of purchases or sales, or other
financial data, whether relating to Company generally, or to particular
products, services, geographic areas, or time periods;

 



 

 

 

(B)            supply and service information, including but not limited to
information concerning the goods and services utilized or purchased by Company,
names and addresses of suppliers, terms of supplier service contracts, or of
particular transactions, or related information about potential suppliers, to  
the extent that such information is not generally known to the public, and to
the extent that the combination of suppliers or use of particular suppliers,
though generally known or available, yields advantages to Company the details of
which are not generally known;

 

(C)            marketing information, including but not limited to details about
ongoing or proposed marketing programs or agreements by or on behalf of Company,
marketing forecasts, results of marketing efforts or information about impending
transactions;

 

(iv)            Executive may not, directly or indirectly use, disclose or
disseminate to any other person, organization or entity or otherwise use any
Trade Secrets or Confidential Information, except as specifically required in
the performance of his duties for the Company.

 

(v)            Executive may not disclose to the Company, use, or induce the
Company to use, any proprietary information or trade secrets of others.
Executive represents and warrants that he has returned all property and
confidential information belonging to all prior employers.

 

(vi)              Executive agrees that he will not, during his employment with
the Company, improperly use or disclose any proprietary information or trade
secrets of any former or concurrent employer or other person or entity and that
Executive will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.
Further, Executive agrees to abide by all lawful provisions of any covenants not
to compete that he may have with prior employers,

 

c)            Return of Materials. Upon the request of the Company and, in any
event, upon the termination of Executive’s employment, Executive shall deliver
to Company all memoranda, notes, records, drawings, daily or monthly appointment
calendars (regardless of how kept), manuals, disks and other documents and
media, regardless of form, that contain Work Product, Trade Secrets,
Confidential Information, or otherwise relate to the Company’s business.
Executive shall not retain any such materials (whether in original or duplicated
form) following such delivery.

 

7)            Partial Restraint on Post-termination Competition.

 

a)             Definitions.  For the purposes of this Section 7, the following
definitions shall apply: 

 

“Competitor” means any business, individual, partnership, joint venture,
association, firm, corporation or other entity, other than the Company and its
affiliates, that is engaging or actively planning to engage, wholly or partly,
in activities (“Competitive Activities”) that directly compete or would compete
with the Company or its affiliates in the Company Activities (as hereinafter
defined) in the Territory (as hereinafter defined).

 



 

 

 

“Competitive Position” means (i) the direct or indirect ownership or control of
all or any portion of a Competitor; or (ii) any employment or independent
contractor arrangement with any Competitor whereby Executive will serve such
Competitor in any managerial, sales, executive or consultant capacity with
respect to Competitive Activities in the Territory.

 

“The Company Activities” means the businesses conducted by Kogeto Inc.,
including, without limitation, (i) production of a 360 degree or panoramic lens
for any electronic device; (ii) software displaying of 360 degree or panoramic
images; or (iii) any social networking software relating to the sharing of 360
degree or panoramic images.

 

“Non-Compete Period” or “Non-Solicitation Period” means the period beginning
with the Commencement Date and ending one (1) year after the Date of
Termination, no matter whether terminated by the Company or by the Executive any
reason or no reason.

 

“Territory” means the states, provinces and territories in the countries in
which Kogeto, Inc. and its Subsidiaries or Affiliates operates with respect to
each of the Company Activities. 

 

b)            Non-Competition. 

 

(i)            The parties hereto acknowledge that Executive, by virtue of his
position with and responsibilities to the Company, is engaging and is expected
to continue to engage during the Term in the Company Activities throughout the
Territory and has executive management responsibilities with respect to the
Company responsibilities which extend throughout the Territory.  Executive
acknowledges that to protect adequately the interest of the Company in the
business of the Company it is essential that any non-compete covenant with
respect thereto cover all the Company Activities and the entire Territory.

 

(ii)            Executive hereby agrees that, during the Non-compete Period,
Executive will not, either directly or indirectly, alone or in conjunction with
any other party, accept or enter into a Competitive Position.  Executive shall
notify the Company promptly in writing if Executive receives an offer of a
Competitive Position during the Non-compete Period, and such notice shall
describe all material terms of such offer. 

 

Nothing contained in this Section 7 shall prohibit Executive from acquiring not
more than five percent (5%) of any company whose common stock is publicly traded
on a national securities exchange or in the over-the-counter market. 

 

c)            Severability.  If a judicial or arbitral determination is made
that any of the provisions of this Section 7 constitutes an unreasonable or
otherwise unenforceable restriction against Executive the provisions of this
Section 7 shall be rendered void only to the extent that such judicial or
arbitral determination finds such provisions to be unreasonable or otherwise
unenforceable with respect to Executive.  In this regard, Executive hereby
agrees that any judicial or arbitral authority construing this Agreement shall
sever or reform any portion of the Territory, any prohibited business activity
or any time period from the coverage of this Agreement to allow the covenants in
this Section 7 to be enforced to the maximum extent authorized by law, and shall
then enforce the covenants in this Section 7 as so severed or reformed.

 



 

 

 

d)            Reasonable Restrictions.  Executive acknowledges that the
restrictions and covenants contained in this Agreement are reasonably necessary
to protect the goodwill and legitimate business interests of the Company, are
not overbroad, overlong, or unfair (including in duration and scope), and will
not curtail Executive’s ability to earn a livelihood upon Executive’s
termination of employment with the Company.

 

8)             Non-Solicitation of Employees and Customers.  During the period
of Executive’s employment with the Company and for the two-year period following
the termination of his employment, Executive shall not, directly or indirectly,
by himself or through any third party, whether on Executive’s own behalf or on
behalf of any other Person or entity, (i) solicit or endeavor to solicit, employ
or retain; (ii) interfere with the relationship of the Company or any of its
Affiliates with; or (iii) attempt to establish a business relationship with
(A) any natural person who is or was (during Executive’s employment with the
Company) an employee or engaged by the Company or any Affiliate to provide
services to it, or (B) any customer of the Company or any of its Affiliates who
was a customer at any time during which Executive was an employee of the
Company.

 

9)             Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction.  Executive acknowledges and agrees that a breach by Executive of
any of Section 6, 7, or 8, is a material breach of this Agreement and that
remedies at law may be inadequate to protect the Company and its Affiliates in
the event of such breach, and, without prejudice to any other rights and
remedies otherwise available to the Company, Executive agrees to the granting of
injunctive relief in the Company’s favor in connection with any such breach or
violation without proof of irreparable harm, plus attorneys’ fees and costs to
enforce these provisions.  Executive further acknowledges and agrees that the
Company’s obligations to pay Executive any amount or provide Executive with any
benefit or right pursuant to Section 5 is subject to Executive’s compliance with
Executive’s obligations under Sections 6 through 8 inclusive, and that in the
event of a breach by Executive of any of Section 6, 7, or 8, the Company shall
immediately cease paying such benefits and Executive shall be obligated to
immediately repay to the Company all amounts theretofore paid to Executive
pursuant to Section 5.  In addition, if not repaid, the Company shall have the
right to set off from any amounts otherwise due to Executive any amounts
previously paid pursuant to Section 5(f) (other than the Accrued Obligations). 
Executive further agrees that the foregoing is appropriate for any such breach
inasmuch as actual damages cannot be readily calculated, the amount is fair and
reasonable under the circumstances, and the Company would suffer irreparable
harm if any of these Sections were breached.  All disputes not relating to any
request or application for injunctive relief in accordance with this Section 9
shall be resolved by arbitration in accordance with Section 13(b).

 



 

 

 

10)            Assumption of Agreement.  The Company shall require any Successor
thereto, by agreement in form and substance reasonably satisfactory to
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if the Company had terminated Executive’s employment Without Cause as described
in Section 5, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.

 

11)            Indemnification.

 

Except to the extent, if any, prohibited by law, the Company shall indemnify
Executive against expenses (including attorneys’ fees of counsel selected by
Executive), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Executive in connection with any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, to which Executive was, is, or is threatened to be, made a party
by reason of facts which include Executive’s being or having been an employee,
officer, director or agent of the Company or any Affiliates.  Except to the
extent, if any, prohibited by law, the Company shall pay expenses (including
attorneys’ fees of counsel selected by Executive) actually and reasonably
incurred by Executive in defending any such action, suit or proceeding in
advance of the final disposition of such action, suit or proceeding upon receipt
of an undertaking by Executive to repay such amounts so paid on Executive’s
behalf if it shall ultimately be determined that Executive is not entitled to be
indemnified by the Company for such expenses under applicable law.  The
provisions of this Section 11 shall (i) survive termination of this Agreement;
and (ii) not be deemed exclusive of any other indemnification or expense rights
to which Executive may be entitled.

 

12)            Entire Agreement.  This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof,
and supersedes and replaces any other oral or written agreement with the Company
or any predecessor thereof.  All prior correspondence and proposals (including,
but not limited to, summaries of proposed terms) and all prior promises,
representations, understandings, arrangements and agreements relating to such
subject matter are merged herein and superseded hereby.  The covenants and
agreements set forth in Sections 5, 6, 7, 8, 9, 11, 12, and 13, of this
Agreement shall survive any termination of this Agreement or expiration of the
term of this Agreement.

 

13)            Miscellaneous. 

 

a)            Binding Effect; Assignment.  This Agreement shall be binding on
and inure to the benefit of the Company and its Successors and permitted
assigns.  This Agreement shall also be binding on and inure to the benefit of
Executive and his heirs, executors, administrators and legal representatives. 
This Agreement shall not be assignable by any party hereto without the prior
written consent of the other parties hereto.  The Company may effect such an
assignment without prior written approval of Executive upon the transfer of all
or substantially all of its business and/or assets (by whatever means), provided
that the Successor to the Company shall expressly assume and agree to perform
this Agreement in accordance with the provisions of Section 10.

 



 

 

 

b)            Arbitration.  The Company and Executive agree that any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by final and binding arbitration before the American Arbitration Association
(“AAA”).  The arbitration shall be conducted in accordance with AAA’s National
Rules for the Resolution of Employment Disputes then in effect at the time of
the arbitration.  The arbitration shall be held in the general New York City
metropolitan area.  The dispute shall be heard and determined by one arbitrator
selected from a list of arbitrators who are members of AAA’s Regional Employment
Dispute Resolution roster.  If the parties cannot agree upon a mutually
acceptable arbitrator from the list, each party shall number the names in order
of preference and return the list to AAA within ten (10) days from the date of
the list.  A party may strike a name from the list only for good cause.  The
arbitrator receiving the highest ranking by the parties shall be selected. 
Depositions, if permitted by the arbitrator, shall be limited to a maximum of
two (2) per party and to a maximum of four (4) hours in duration.  The
arbitration shall not impair either party’s right to request injunctive or other
equitable relief in accordance with Section 9 of this Agreement.

 

c)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without reference to
principles of conflicts of laws.

 

d)            Taxes.  The Company may withhold from any payments made under this
Agreement all applicable taxes, including, but not limited to, income,
employment and social insurance taxes, as shall be required by law.

 

e)             Amendments.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is approved
by the Company and is agreed to in writing by Executive.  No waiver by any party
hereto at any time of any breach by any other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No waiver of any provision of
this Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

 

f)            Severability.  In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby.

 



 

 

 

g)             Notices.  Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested; (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof; and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

(i)            If to the Company, to it at:

 

KOGETO, Inc.

Attention:            Chief Executive Officer

51 Wooster St. | 2nd Floor

New York, NY 10013

 

(ii)            if to Executive, to his residential address as currently on file
with the Company.

 

h)             Voluntary Agreement; No Conflicts.  Executive represents that he
is entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
he is a party or by which he or his properties or assets may be bound.

 

i)            Counterparts/Facsimile.  This Agreement may be executed in
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

 

j)            Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.

 

k)             Certain Other Definitions.

 

“Affiliate” with respect to any Person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including, but not limited to, a
Subsidiary of any such Person.

 

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”):  with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Person” any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Subsidiary”  with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing fifty percent (50%) or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

 

“Successor” of a Person means a Person that succeeds to the assets and
liabilities of Kogeto, Inc. by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of Kogeto, Inc. are transferred.

 



 

 

 

l)             The Employment Agreement is intended to comply with, or otherwise
be exempt from, Section 409A.  The Company shall undertake to administer,
interpret, and construe the Employment Agreement in a manner that does not
result in the imposition to the Executive of additional taxes or interest under
Section 409A.

 

m)            With respect to any reimbursement of expenses of, or any provision
of in-kind benefits to, the Executive, as specified under the Employment
Agreement, such reimbursement any expenses or provision of in-kind benefits that
are Deferred Compensation shall be subject to the following conditions: (A) the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in one taxable year shall not affect the expenses eligible for reimbursement or
the amount of in-kind benefits provided in any other taxable year, except for
any medical reimbursement arrangement providing for the reimbursement of
expenses referred to in Section 105(b) of the Internal Revenue Code of 1986 and
related regulations; (B) the reimbursement of an eligible expense shall be made
no later than the end of the year after the year in which such expense was
incurred; and (C) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

n)             “Termination of employment,” “termination,” “resignation” or
words of similar import, as used in the Employment Agreement mean, for purposes
of any payments of Deferred Compensation under the Employment Agreement, the
Executive’s “separation from service” as defined in Section 409A; provided that
for this purpose, a “separation from service” is deemed to occur on the date
that the Company and the Executive reasonably anticipate that the level of bona
fide services the Executive would perform after that date (whether as an
employee or independent contractor) would permanently decrease to no more than
twenty percent (20%) of the average level of bona fide services provided in the
immediately preceding thirty-six (36) months.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement, personally
and as corporate officer thereunto duly authorized on the day and year first set
forth above.

 

 

EXECUTIVE:   KOGETO INC.                       /s/ John Clark   By: /s/ Jeff
Glasse   John Clark   Name: Jeff Glasse       Title: Chairman and Chief
Executive Officer  

 

 

 

EXHIBIT A

 

Prior Works and Inventions

 

 

 

 